               Case 1:20-mc-00146 Document 3 Filed 03/18/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

IN RE:
COVID-19 PANDEMIC PROCEDURES                                         MISC. NO. 20-146


                                             ORDER

       WHEREAS, the Governor of the State of Maryland has declared a state of emergency in

response to the spread of the novel coronavirus known as COVID-19; and

         WHEREAS, the Centers for Disease Control and Prevention and other public health

authorities have advised taking precautions to reduce the possibility of exposure to the virus and

slow the spread of the disease; and

         WHEREAS, only emergency matters relating to public safety, public health and welfare,

and individual liberty are being heard by the Court, and those matters being few in number; and

         WHEREAS, consolidating court operations in one division will conserve scarce court and

court-related agency resources, reduce the number of staff required to enter courthouses in this

District, and allow for more effective, focused, and efficient health screening measures, it is

hereby

         ORDERED by the United States District Court for the District of Maryland that, effective

immediately, all in-court proceedings in the Southern Division U.S. Courthouse in Greenbelt,

 Maryland are temporarily SUSPENDED until further Order of the Court; and it is further

         ORDERED that all emergency criminal, civil, and bankruptcy matters related to public

 safety, public health and welfare, and individual liberty arising in the Southern Division shall be

 heard in the Northern Division U.S. Courthouse in Baltiniore, Maryland; and it is further

          ORDERED that, while in-court proceedings will no longer be regularly conducted there,

 the Southern Division Courthouse shall remain sufficiently staffed to retain the capacity to hear
                   Case 1:20-mc-00146 Document 3 Filed 03/18/20 Page 2 of 2
4




    emergency proceedings at short notice when unique circumstances make that necessary and

    appropriate; and it is further

            ORDERED that electronic filing through CM/ECF will remain available for all Northern

    Division and Southern Division cases, and self-represented litigants may continue to deposit and

    date-stamp papers in both the Northern Division and Southern Division drop boxes between 9:00

    a.m. and 4:00 p.m., Monday through Friday; and it is further

            ORDERED that this Order shall be vacated or amended as circumstances warrant.



           '1/7et.wk        (g zrozo                                       <13t,_ZI
    Date                                                James K. Bredar, Chief Judge
                                                        United States District Court
